United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2002
                                  ___________

Renea McCann,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Jo Anne B. Barnhart, Commissioner       *
of Social Security Administration,      *        [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                            Submitted: January 13, 2005
                               Filed: March 28, 2005
                                ___________

Before LOKEN, Chief Judge, and MORRIS SHEPPARD ARNOLD and HANSEN,
      Circuit Judges.
                               ___________

PER CURIAM.

       Renea McCann appeals from the affirmance by the district court1 of a final
administrative decision denying Ms. McCann disability insurance benefits under
Title II of the Social Security Act, see 42 U.S.C. §§ 401-434, and supplemental
security income benefits under Title XVI of the Social Security Act, see 42 U.S.C.


      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, sitting by consent of the parties. See 28 U.S.C.
§ 636(c)(1); see also Fed. R. Civ. P. 73(a).
§§ 1381-1383f. Ms. McCann claims that various conditions that cause her pain
amount to a disability within the meaning of the Social Security Act. We affirm.

       Ms. McCann maintains that the ALJ erred by not properly evaluating her
credibility. We conclude, however, that the ALJ considered the record as a whole in
deciding that Ms. McCann lacked credibility, and we hold that substantial evidence
supports this determination, cf. Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 646
(8th Cir. 2004). The ALJ discussed the considerations set out in Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984), which an ALJ must take into account when
evaluating a claimant's subjective complaints. In doing so, the ALJ considered the
lack of medical opinion evidence supporting Ms. McCann's contention that she is
unable to work, see Young v. Apfel, 221 F.3d 1065, 1069 (8th Cir. 2000); the medical
evidence showing that Ms. McCann possesses a normal range of motion and
flexibility and controls her pain with medication; Ms. McCann's testimony about her
household activities, which include cooking, cleaning, and laundering; and
Ms. McCann's unwillingness to undergo behavioral pain management. The ALJ thus
did not discount Ms. McCann's subjective complaints solely because they were not
supported by objective medical evidence; it properly relied instead upon
inconsistencies in the record as a whole. See Lowe v. Apfel, 226 F.3d 969, 972 (8th
Cir. 2000).

       Ms. McCann also contends that the ALJ erred by not seeking testimony from
a vocational expert regarding the range of work that Ms. McCann was capable of
performing in light of her non-exertional impairments. We disagree. The same
evidence that supports the ALJ's discounting of Ms. McCann's credibility also
supports the ALJ's finding that Ms. McCann could perform her past relevant work.
Further, the ALJ discussed and compared Ms. McCann's functional limitations and
the tasks that her past relevant work requires. Therefore the ALJ did not err in
finding Ms. McCann capable of performing her past relevant work. As a result, the
Commissioner did not have to show that Ms. McCann could perform other types of

                                         -2-
jobs and thus was not required to introduce expert vocational testimony in order to
prevail. See Lewis v. Barnhart, 353 F.3d 642, 648 (8th Cir. 2003); Conley v. Bowen,
781 F.2d 143, 146 (8th Cir. 1986) (per curiam).

      Affirmed.
                      ______________________________




                                        -3-